                  Case 20-50685-BLS             Doc 14       Filed 03/22/21       Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                             Chapter 7

HERITAGE HOME GROUP, LLC, et al.,1                                 Case No. 18-11736 (BLS)

                                                                   (Jointly Administered)
                                   Debtors.

ALFRED T. GIULIANO, in his capacity as
Chapter 7 Trustee of HERITAGE HOME                                 Adversary Proceeding
GROUP, LLC, et al.,                                                Case No. 20-50685 (BLS)
                           Plaintiff,

                        vs.
                                                                   Re Adv. Docket No. 12
DOUG MOCKETT & COMPANY, INC.,

                                   Defendant.


   ORDER (I) REOPENING ADVERSARY PROCEEDING OF DOUG MOCKETT &
 COMPANY, INC., AND (II) GRANTING RELATED RELIEF TO RECLOSE THE CASE

                  Upon the motion (the “Motion”) of Alfred T. Giuliano, in his capacity as Chapter

 7 Trustee (the “Trustee”) of Heritage Home Group, LLC, et al (the “Debtors”) in the above-

 captioned cases, to reopen the adversary proceeding filed against Doug Mockett & Company,

 Inc. (the “Defendant”) (Case No. 20-50685 (BLS)) (the “Adversary Proceeding”); and the Court

 having jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C.

 §§ 157 and 1334; and it appearing that this proceeding is a core proceeding pursuant to 28 U.S.C.

 § 157(b)(2); and it appearing that venue of this proceeding and the Motion in this Court is proper

 pursuant to 28 U.S.C. §§ 1408 and 1409; it appearing that due and proper notice of the Motion



 1
   The Debtors in these cases, along with the last four digits of each Debtor’s tax identification numbers, are:
 Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real
 Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters was located at
 1925 Eastchester Drive, High Point, North Carolina 27265.

                                                         1
 DOCS_LA:336326.2 31270/002
                 Case 20-50685-BLS             Doc 14      Filed 03/22/21    Page 2 of 3




having been provided to those parties identified therein, and no other or further notice being

required; and the Court having determined that the relief sought in the Motion is in the best

interests of the Debtors, the estates, creditors, and all parties in interest; and the Court having

determined that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein; and after due deliberation and sufficient cause appearing therefor,

                 IT IS HEREBY ORDERED THAT:

                 1.          The Motion is GRANTED.

                 2.          The Adversary Proceeding is reopened for cause, pursuant to 11 U.S.C.

§ 350(b) and Rule 5010 of the Federal Rules of Bankruptcy Procedure, immediately upon the

docketing of this Order upon the electronic docket of the above-captioned case solely for the

purpose of allowing the Trustee and Defendant to finalize the terms of the Settlement and such

other relief as is just and proper.

                 3.          The order granting default judgment against Doug Mockett & Company,

Inc. dated October 29, 2020 is hereby set aside and vacated.

                 4.          The Clerk of Court is authorized to take all actions necessary or

appropriate to give effect to the relief granted in this Order.

                 5.          Notwithstanding any provision in the Federal Rules of Bankruptcy

Procedure to the contrary, (i) the terms of this Order shall be immediately effective and

enforceable upon its entry, (ii) the Trustee is not subject to any stay in the implementation,

enforcement or realization of the relief granted in this Order, and (iii) the Trustee may, without

further delay, take any action and perform any act authorized or directed to occur under this

Order.




                                                       2
DOCS_LA:336326.2 31270/002
                 Case 20-50685-BLS             Doc 14      Filed 03/22/21     Page 3 of 3




                 6.          This Court shall retain jurisdiction with respect to any matters related to or

arising from this Order.




Dated: March 22nd, 2021                            BRENDAN L. SHANNON
Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE




                                                       3
DOCS_LA:336326.2 31270/002
